ORDER
The Director of the Lawyers Professional Responsibility Board filed a petition with this Court alleging that the respondent Thomas K. Robinson has committed professional misconduct warranting public discipline. In the petition, the Director alleges three counts of unprofessional conduct, two of which related to respondent’s representation of clients in unrelated real estate transactions. In the first event, it is alleged that, while on restricted status, respondent represented the client, but failed to record a contract for deed, communicate with the client or transmit a document to him. In the second count, it is alleged that respondent continued to represent the client without informing her that he had been placed on restricted status and, then, that he neglected her affairs and failed to adequately communicate with her. The third count alleged noncooperation with the Director and a failure, despite representations to the contrary, to adequately inform persons telephoning his office that he was no longer practicing law.
Along with the petition for disciplinary action, the Director filed a stipulation for discipline executed by the respondent and the Director. In the stipulation, the respondent waived all of his procedural rights to hearings as provided in Rule 10(a), Rule 9 and Rule 14 of the Rules on Lawyers Professional Responsibility. Respondent also waived his right to interpose an answer and unconditionally admitted all of the allegations of the petition. Respondent joined with the Director in recommending that appropriate discipline pursuant to Rule 15, Rules on Lawyers Professional Responsibility, is a public reprimand. Respondent further agreed to the imposition and payment of $750 in costs pursuant to Rule 24, Rules on Lawyers Professional Responsibility.
The Court, having considered all of the facts and circumstances surrounding this matter, the petition of the Director, and the stipulation of the parties, NOW ORDERS:
1. That the respondent, Thomas K. Robinson, hereby is publicly reprimanded pursuant to Rule 15 of the Rules on Lawyers Professional Responsibility.
2. That the respondent shall pay to the Director the sum of $750 in costs and disbursements pursuant to Rule 24, Rules on Lawyers Professional Responsibility.